DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7, 9, 11, 14-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by  Aprecia Pharmaceuticals Company (WO 2014/039378 A1; herein after “D1” as provided by the Applicant’s IDS).
For claim 1, D1 teaches a three-dimensional printing system, comprising:
 a plurality of moveable build modules (Fig. 1, claim 1); positioning a first build module into the build zone (Fig. 1, [0009] states a conveyor system adapted to conduct plural build modules); a build material distributor to form a layer of build material on a support platform of a build module when positioned in a build zone (claims 1,31, 33; 
a selective solidification module to selectively solidify portions of a formed layer of build material in the build zone ([0020]-[0021]); positioning the first build module and the second build module into the build zone (Fig. 1; [0009]); and controller to:
move a first build module into the build zone (claims 4, 16; [0026]); execute a 3D print job in the first build module (3a-3c, claim 1); additional processing in the first build module (Fig. 1, [0073]) move, after execution of the 3D print job, the first build module to a post-build zone (Fig. 10b, [0011], [0075]); move the second build module into the build zone ([0074]); and execute a 3D print job in the second build module (claims 6, 17).
As for claims 2 and 3, D1 discloses that the build module comprises a movable support platform on which successive layers of powder may be formed and successively solidified (paras 0012, 0072).
As for claim 4, D1 discloses that the printing system comprises a first post-build zone for the first build module, and a second separate post-build zone for the second build module for powders (Fig. 1, 2a-2e).
As for claim 5, D1 discloses that the system comprises controlling the build material distributor and selective solidification module to generate a 3D object in the build module in accordance with the 3D print job (Fig. 1, 3a-4, 21, para 0030).
As for claim 6-7, D1 discloses that the build modules are movable along a guide element such as a rail, and each of the build modules are moveable independently (para 0012, Fig. 10a, 10b).

As for claims 11 and 15, D1 discloses wherein the post-build module comprises a build material separation system to extract non-solidified build material, are known from D1 (para 0021).
As for claim 14, D1 discloses further comprising positioning the second build unit in a work position and performing additional processing operations in the second build unit, are known from D1 (Fig. 10b).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over by Aprecia Pharmaceuticals Company (WO 2014/039378 A1; herein after “D1”) in view of RU 2555281 C2 (herein after D3), as provided by the Applicant’s IDS.
As for claim 8, D1 teaches all the limitation to the claim invention as discussed above, however, fail to teach wherein the selective solidification module is a thermal-based selective solidification module such as laser radiation, however, this feature is known as it can be seen in D3 (see claim 6). 
It would have been obvious to further modify the 3D printing system as taught by D1 with laser based radiation system, as taught by D3, for the benefit of efficiently forming 3D object having desired properties (based on the material chosen).
Claim 10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over by Aprecia Pharmaceuticals Company (WO 2014/039378 A1; herein after “D1”) in view of Kritchman et al (US 2010/0140852 Al, (herein after D2), as provided in the Applicant’s IDS).
As for claims 10 and 12, D1 teaches all the limitation to the claim invention as discussed above, however, fail to teach wherein the controller controls the active cooling system in the build zone. In the same field of endeavor, D2 teaches wherein the controller controls the active cooling system in the build zone (see Fig 2C, ref. 38). It would have been obvious to further modify the apparatus as taught by D1 with including .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US 2013/0108726 A1 pertains to plural build module; US 2014/0065194 A1; US 2008/0118655 A1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAHIDA SULTANA whose telephone number is (571)270-1925.  The examiner can normally be reached on Mon-Friday (9:00 AM -5:30 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 


NAHIDA SULTANA
Primary Examiner
Art Unit 1743



/NAHIDA SULTANA/Primary Examiner, Art Unit 1743